DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-11 and 21-23. Claims 12-20 were cancelled, claims 21-23 were added, and arguments were presented in the response filed 12/14/2021.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8, 10 and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura et al. (US 2014/0066528).
Regarding claim 1, Yoshimura discloses a fuel cell comprising an anion exchange membrane ([0001]), wherein the membrane includes an N-vinylimidazole derivative graft-polymerized (physically covalently bonded to) onto a polymer substrate ([0015]), the polymer substrate is made of a fluorine polymer ([0046]), and examples include PTFE, FEP, PFA, PVDF, ETFE, PVF, and PCTFE ([0047]).
With regards to “a solid-state proton conductive network configured to conduct protons above 100C”, the specification states radiation grafting of protic ionic liquids creates the solid-state proton conductive network within a PEM (see published paragraph [0049]). As Yoshimura teaches that the N-vinylimidazole derivative is radiation grafted ([0029]), it is considered that 
Regarding claims 2-3, Yoshimura discloses all of the claim limitations as set forth above. Yoshimura teaches a vinylimidazole derivative that is a salt (protic) with a vinyl group ([0009]-[0010], [0018-[0020]). 
Regarding claim 4, Yoshimura discloses all of the claim limitations as set forth above. With regards to “wherein the membrane further includes ionomer nanochannels, wherein the ionomer nanochannels include hydrogen bond networks”, the instant specification teaches that “N-H bonds of heterocylic amine ionic liquids (4-vinylpyridine and 5-vinylpyrimidie) are used to create hydrogen bond networks in the nanochannels” in paragraph [0058]. That is, the presence of N-H bonds of heterocylic amine ionic liquids create the ionomer nanochannels and hydrogen bond networks. Because Yoshimura teaches N-vinylimidazoles, which have N-H bonds, the membrane of Yoshimura includes ionomer nanochannels and wherein the ionomer nanochannels includes hydrogen bond networks.
Regarding claim 5-6, Yoshimura discloses all of the claim limitations as set forth above. With regards to the limitation of the “fluoropolymer having a functional group which provides protection to a polymer backbone”, the instant specification teaches the fluorocarbon polymers of FEP, PCTFE, and PVF have functional groups which provide a higher degree of radiation resistance (see published paragraph [0042]). Therefore, because Yoshimura teaches using FEP, ([0047]), Yoshimura discloses fluoropolymers with functional groups which provides protection to the polymer backbone.
Regarding claim 8, Yoshimura discloses all of the claim limitations as set forth above. Yoshimura teaches the radiation graft polymerization can be performed by a publicly known method ([0054]), including a simultaneous irradiation method such that the polymer substrate and the N-vinylimidazole derivative are simultaneously irradiated and subjected to graft polymerization ([0059]). That is, the polymer substrate is immersed into a solution with N-vinylimidazole derivative to introduce the derivative into the polymer substrate ([0060] in view of [0057]), thus causing the derivative (ionic liquid monomer) to diffuse through a depth of the fluorocarbon polymer substrate, and wherein the depth is an entire depth of the fluorocarbon polymer substrate.
Regarding claim 10, Yoshimura discloses all of the claim limitations as set forth above. As the instant specification radiation grafting produces a membrane that conducts protons independent of humidity (see published paragraph [0052]), and because Yoshimura teaches that the N-vinylimidazole derivative is radiation grafted ([0029]), it is considered that Yoshimura also has a membrane that conducts protons independent of humidity because Yoshimura teaches the same material (N-vinylimidazoles) with the same method of manufacturing (radiation grafting) which the instant specification teaches creates the property.
Regarding claims 22-23, Yoshimura discloses all of the claim limitations as set forth above. With regards to the limitation that the membrane is “an anhydrous membrane” and “an anhydrous membrane at above 100C”, it is noted that the membrane in the fuel cell of .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2014/0066528).
Regarding claim 9, Yoshimura discloses all of the claim limitations as set forth above. While Yoshimura teaches the radiation graft polymerization can be performed by a publicly known method ([0054]), including a simultaneous irradiation method such that the polymer substrate and the N-vinylimidazole derivative are simultaneously irradiated and subjected to graft polymerization ([0059]), that is, the polymer substrate is immersed into a solution with N-vinylimidazole derivative to introduce the derivative into the polymer substrate ([0060] in view of [0057]), thus causing the derivative (ionic liquid monomer) to diffuse through a depth of the fluorocarbon polymer substrate, Yoshimura does not explicitly disclose wherein the depth is an entire depth of the fluorocarbon polymer substrate, and wherein the ionic liquid monomers are uniformly diffused through the entire depth of the fluorocarbon polymer substrate.
However, because Yoshimura teaches performing the graft polymerization of the N-vinylimidazole derivative by immersing the polymer substrate, and performing the polymerization for a period of 30 hours ([0086]), it is considered that the monomer is uniformly 
With regards to the limitations of claim 11, “wherein the solid-state proton conductive network has a proton conductivity at above 100C that is at least three orders of magnitude higher than proton conductivity of a fuel cell that is based on water for proton conductivity at about 100C”, the specification teaches that 5-vinylpyrimidine grafted onto PVF produces a result of proton conductivity that is at least three orders of magnitude higher than proton conductivity of a fuel cell that is based on water for proton conductivity at about 100C, whereas 5-vinylpyrimidine grafted onto FEP or PCTFE (while an improvement) does not provide at least three orders of magnitude (see published paragraph [0064] and Fig 10). That is, the PVF material produces the best proton conductivity given a grafted ionic liquid.
While Yoshimura teaches grafting N-vinylimidazole derivative onto materials including PVF ([0045]-[0047[), Yoshimura does not explicitly disclose grafting N-vinylimidazole derivative onto PVF. However, because Yoshimura teaches the PVF material as an option for the polymer substrate, it would have been obvious to one having ordinary skill in the art to select PVF as the polymer substrate to obtain a membrane with favorable conductivity ([0007]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2014/0066528), applied to claim 1 above, and further in view of Nakano et al. (US 2005/0089741).
Regarding claim 7, Yoshimura discloses all of the claim limitations as set forth above.  While Yoshimura discloses a N-vinylimidazole derivative, Yoshimura does not explicitly disclose 
Nakano discloses an electrolyte membrane for fuel cell having high proton conductivity (abstract). The membrane includes an imidazole or 1,2,4-triazole ([0013]-[0019]) which exhibit proton conductivity, or can include 4-vinylpyridine or 2-vinylimidazole ([0057]-[0058]). Because Nakano teaches an array of imidazole compounds, Nakano teaches the equivalency of the imidazoles and 4-vinylpyridine or 2-vinylimidazole for the purpose of proton conductivity in a fuel cell membrane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4-vinylpyridine or 2-vinylimidazole (as taught by Nakano) for the N-vinylimidazole derivative of Yoshimura for the purpose of proton conductivity because Nakano establishes equivalency for the materials for this purpose and one of ordinary skill in the art would have a reasonable expectation of success.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (US 2014/0066528), applied to claim 1 above, and further in view of Berthelot et al. (US 2010/0304273).
Regarding claim 21, Yoshimura discloses all of the claim limitations as set forth above. With regards to the limitation of “wherein the ionic liquid is grafted to the fluorocarbon polymer substrate with gradually changing density”, it is noted that this limitation is interpreted as a product by process limitation. Therefore, the structure implied by the steps is evaluated (see MPEP 2113). The structure implied by the steps appears to be a gradient or a change in concentration of the ionic liquid on the substrate.
While Yoshimura teaches the ionic liquid is grated to the fluorocarbon polymer substrate ([0015] and [0046]), Yoshimura does not explicitly disclose wherein the ionic liquid is grafted to the fluorocarbon polymer substrate with gradually changing density (a gradient or change in concentration of the ionic liquid on the substrate).
Berthelot discloses a proton exchange membrane for a fuel cell comprising a graft (co)polymer (abstract). A polymeric support matrix, which is grafted onto, includes fluorinated (co)polymers including PVDF, FEP, ETFE, HFP-co-VDF ([0071]). The grafting groups have at least one proton acceptor group and at least one proton donor group ([0025]). The proton-conducting membrane has a proton gradient ([0001]), and the proton gradient generates a motive force for the circulation of protons within the membrane ([0032]). The grafting may be considered to correspond to a patterning of the base membrane (support matrix), and the molecules being positioned on the membrane in such a way as to lead a proton gradient owing ([0098]). That is, Berthelot suggests a gradient in the grafting material on the support matrix by means of local concentration in order to create the proton gradient. A gradient in local concentration reads on the claimed gradually changing density.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the gradient in grafting materials on a support matrix as taught by Berthelot with the grafting material on the substrate of Yoshimura for the purpose of having a gradient in local concentration of the grafting material on the substrate so as to create a proton gradient which generates a motive force for the circulation of protons within the membrane.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Applicant argues Yoshimura does not inherently disclose “a solid-state proton conductive network configured to conduct protons above 100C” as recited in independent claim 1. Applicant argues that the instant published at paragraph [0049] does not state that any and all radiation grafting of protic ionic liquids creates a solid-state proton conductive network within a PEM that conduct protons above 100C.
Applicant further argues that Yoshimura states that “polymer electrolyte membrane requires that ion conductivity be higher…and water retentivity of the membrane be constant for keeping ion conductivity high”; and that if Yoshimura requires water retentivity of the 
This is not considered persuasive. It is firstly noted that claim 1 recites “a solid-state proton conductive network configured to conduct protons above 100C”.
Yoshimura tends to show inherency of the claimed property of “a solid-state network configured to conduct protons above 100C” because Yoshimura discloses a similar manufacture method as disclosed by the instant specification, as well as disclose the same materials used to make the structure.
For instance, the instant specification states “protic ionic liquids are suitable for solid state proton conductivity” in paragraph [0044]. Further stating “ionic liquids include 4-vinylpyridine, 5-vinylpyrimidine, 5-vinylbenzoimidazole, and/or 2-vinylimidazole…such protic ionic liquids are suitable for radiation grafting to the fluorocarbon polymer substrate to create the disclosed membrane” in [0045].
Paragraph [0041] states “substrate material can include fluorocarbon polymers such as polytetrafluoroethylene (PTFE), fluorinated ethylene-co-propylene (FEP), polyvinyl fluoride (PVF), polyvinyl difluoride (PVDF), polyfluoroacrylate (PFA), and polychlorotrifluoroethylene (PCTFE)”.
Paragraph [0046] notes “a protic ionic liquid is similar to water by the ability to exchange hydrogen with neighboring cyclic amines”.
Paragraphs [0049] states “radiation grafting of protic ionic liquids creates a solid-state proton conductive network within a PEM”.  Further, Table 1 suggests that irradiation doses in the range of 25-150 kGy is sufficient to obtain desirable properties (see instant Table 1). 

In contrast, Yoshimura teaches radiation grafting N-vinylimidazole derivative (appearing to be the same as an ionic liquid) ([0029]) to a substrate including PTFE, FEP, PFA, PVDF, ETFE, PVF, and PCTFE ([0047]). Therefore, Yoshimura’s materials overlapped with the disclosed ionic liquids and disclosed substrate.
Further, because the N-vinylimidazole derivative (ionic liquid) is radiation grafted in Yoshimura ([0029]), and the instant application states that “radiation grafting of protic ionic liquids creates a solid-state proton conductive network within a PEM” in [0049], Yoshimura tends to show inherency of the claimed solid-state proton conductive network because Yoshimura teaches radiation grafting of protic ionic liquid on a fluorocarbon polymer. 
Even further, Yoshimura teaches the irradiation dose can be in the range of 1 to 500 kGy ([0055]), and has examples of 50 kGy ([0083]). That is, Yoshimura provides a range of doses that overlap with the disclosed range (25-150 kGy, Table 1), and provides an example dose (50 kGy) that is within the disclosed dose range. Because Yoshimura has a dose range that overlaps with the disclosed dose range, and provides an example within the disclosed dose range, Yoshimura further tends to show inherency of the claimed property because the dose range of the irradiation is the same.
Even further, the claimed recites “configured to conduct protons above 100C”. Because the instant specification teaches that incorporated proton ionic liquids allow for “proton transport can be supported for high temperature and anhydrous PEM fuel cell applications”, 
In addition, the claim does not recite any additional properties, specific material, or concentration of the grafted ionic liquid monomer in order to provide the property of conducting protons above 100C.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725